POPE, Justice.
This is a venue suit and concerns Section 9a, Article 1995, Vernon’s Tex.Civ.Stats. Plaintiff, Ray Thomas, sued Pedro Cantu Trevino in Victoria County, and in his controverting affidavit alleged that on the morning of January 17, 1958, he was following a truck driven by Trevino, that Trevino suddenly stopped the truck without warning, that the truck obstructed the main traveled portion of the highway, that Trevino failed to keep a proper lookout, and that each of these acts and omissions was a proximate cause of serious injuries suffered by plaintiff. The trial court overruled Trevino’s plea of privilege to be sued in Fort Bend County, his residence.
Plaintiff, Thomas, was the sole witness who testified at the venue hearing. He stated that he was driving about 40 miles an hour behind the truck driven by Trevino. Pie started to pass the truck but saw an approaching car and pulled back behind the truck. Between the time Thomas started to pass and the time he pulled back in the line of traffic, Trevino suddenly stopped the truck on the highway in front of Thomas’s car and Thomas ran into it. Thomas stated he saw no warning signals of any kind. Upon this proof, the trial court properly held that plaintiff, Thomas, proved a cause of action under the provisions of Section 9a. Sinclair Refining Co. v. Chandler, Tex.Civ.App., 305 S.W.2d 650; Heldt Bros. Trucks v. McCollum, Tex.Civ.App., 293 S.W.2d 214.
» The judgment is affirmed.